                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                    3:18-cv-00453
                               (3:13-cr-00163-FDW-1)


PATRICIA DIANE CLARK,               )
                                    )
                  Petitioner,       )
                                    )
            vs.                     )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court following receipt of Petitioner’s response to the

Court’s Order [Doc. 11] requiring Petitioner to explain why her 28 U.S.C. § 2255 motion to vacate

[Doc. 1] is not time-barred and, if it is time-barred, why equitable tolling should apply. For the

following reasons, the Court dismisses the § 2255 petition as time-barred.

   I.      BACKGROUND

   Pro se Petitioner Patricia Diane Clark pled guilty to conspiracy to commit wire and mail fraud

in violations of 18 U.S.C. §§ 1349, 2326(2)(A) and (B); wire fraud and aiding and abetting the

same in violation of 18 U.S.C. §§ 1343, 2326(2)(A) and (B), and 2; and conspiracy to commit

money laundering in violation of 18 U.S.C. § 1956(h). [Criminal Case No. 3:13-cr-163-FDW,

Doc. 60 (Judgment)]. On August 11, 2015 this Court sentenced Petitioner to 130 months of

imprisonment and ordered payment of restitution in the amount of $642,032.15. Judgment was

entered on August 24, 2015, and Petitioner did not appeal. [Id.]. Petitioner placed her original

petition in the prison system for mailing on July 28, 2018. [Doc. 1]. On March 3, 2019, Petitioner

placed an amended petition in the prison mailing system. [Doc. 10]. Petitioner’s sole claim for
relief relates to the ordered payment of restitution and sentencing points based on the restitution

amount.1

    II.       STANDARD OF REVIEW

    Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the motion to

vacate can be resolved without a response from the Government and without an evidentiary hearing

based on the record and governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th

Cir. 1970).

    III.      DISCUSSION

    In 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act (the “AEDPA”).

Among other things, the AEDPA amended 28 U.S.C. § 2255 by imposing a one-year statute of

limitations period for the filing of a motion to vacate. Such amendment provides:

           A 1-year period of limitation shall apply to a motion under this section. The limitation
           period shall run from the latest of-

           (1) the date on which the judgment of conviction becomes final;

           (2) the date on which the impediment to making a motion created by governmental action
           in violation of the Constitution or laws of the United States is removed, if the movant was
           prevented from making a motion by such governmental action;

           (3) the date on which the right asserted was initially recognized by the Supreme Court and
           made retroactively applicable to cases on collateral review; or

           (4) the date on which the facts supporting the claim or claims presented could have been
           discovered through the exercise of due diligence.

1
  There is a substantial question in this case as to whether Section 2255 could provide relief to Petitioner,
in any event. Tyson v. U.S., No. 3:18-cv-175-GCM, 2018 WL 5636167, *12 (W.D.N.C. Oct. 21, 2018)
(“Because restitution is a financial penalty, not a physical constraint on liberty, Petitioner may not challenge
the order of restitution in a § 2255 proceeding.”).
                                                       2
28 U.S.C. § 2255(f).

         Here, as noted, judgment was entered in this action on August 24, 2015, and Petitioner did

not appeal. [3:13-cr-163-FDW, Doc. 60]. Petitioner’s conviction, therefore, became final for

purposes of Section 2255(f) fourteen days after judgment was entered, on September 7, 2015. See

FED. R. APP. P. 4(b). Petitioner did not file her Section 2255 motion to vacate, however, until

nearly three years later, on July 28, 2018, when she placed the petition in the prison system for

mailing. [Doc. 1].

         On March 21, 2019, this Court entered an Order giving Petitioner 20 days in which to

submit a memorandum explaining why her petition is timely or, if not, the reasons for why the

Court should apply equitable tolling. See Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002). To

be entitled to equitable tolling, “an otherwise time-barred petitioner must present ‘(1) extraordinary

circumstances, (2) beyond his control or external to his own conduct, (3) that prevented him from

filing on time.’” U.S. v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (quoting Rouse v. Lee, 339 F.3d

238, 246 (4th Cir. 2003), cert. denied, 541 U.S. 905, 124 S.Ct. 1605 (2004)).

         Petitioner has filed a response to the Court’s order, in which she contends that equitable

tolling is warranted because Petitioner was not aware that she was able to file anything after

sentencing and “was ignorant to the laws and rules at the time.” [Doc. 12]. Ignorance of the law

is not a basis for the application of equitable tolling. Sosa, 364 F.3d at 512 (“[E]ven in the case of

an unrepresented prisoner, ignorance of the law is not a basis for equitable tolling.”). As such, the

application of equitable tolling to save Petitioner’s petition is unwarranted and the petition will be

dismissed as time-barred.

   IV.      CONCLUSION

   For the reasons stated herein, Petitioner’s Section 2255 motion is time-barred.

                                                  3
IT IS THEREFORE ORDERED THAT:

  1.   Petitioner’s Section 2255 Motion to Vacate, Set Aside, or Correct Sentence [Doc.

       1] is dismissed with prejudice as untimely.

  2.   IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

       Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

       appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

       (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

       jurists would find the district court’s assessment of the constitutional claims

       debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

       denied on procedural grounds, a petitioner must establish both that the dispositive

       procedural ruling is debatable and that the petition states a debatable claim of the

       denial of a constitutional right).

  IT IS SO ORDERED.

                                     Signed: May 8, 2019




                                            4
